Breese, J. This case does not substantially differ from the case of the same plaintiff v. Unsicker, ante. The verdict for damages is large, but we cannot say that it is so much so as to authorize us to disturb it. The road as it runs through the land, is an injury, and a serious one to the owner, and as he is near a well established market and railroad in full operation, it cannot be said, it is of any particular benefit to him, and no depot or station located on his land. The judgment is affirmed. Judgment affirmed.